Case 3:13-cv-00262-BJD-JRK Document 153 Filed 05/10/19 Page 1 of 25 PageID 1292




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                   JACKSONVILLE DIVISION

  JAMES MELVIN CRAMER,

           Plaintiff,

  v.                                                       Case No.: 3:13-cv-262-BJD/RK
  DR. PAGE A. SMITH &
  Dr. J. JORGE-CARABALLO,
          Defendants.
                                                  /


                           MOTION FOR SUMMARY JUDGMENT BY
                        DEFENDANTS SMITH AND JORGE-CARABALLO


          Defendants Smith and Jorge-Caraballo (hereinafter “Defendants”), through

 undersigned counsel and pursuant to Fed. R. Civ. P. 56, respectfully request that the Court

 grant summary judgment to Defendants in this case. As reasons, therefore, Defendants

 state:

          I.)     Plaintiff cannot prove a claim of medical deliberate indifference against

 Defendants.

          II.)    Defendants are entitled to qualified immunity.




                                                  1
Case 3:13-cv-00262-BJD-JRK Document 153 Filed 05/10/19 Page 2 of 25 PageID 1293




                                    Preliminary Statement


        1.     At the times alleged in the Amended Complaint (Doc. 14), Plaintiff, James

 Cramer (“Cramer” or “Plaintiff”), was and is a state prisoner in the custody of the Florida

 Department of Corrections (“FDOC”), and is currently assigned to Blackwater Correctional

 Facility. See FDOC’s Offender Search page, http://www.dc.state.fl.us/AppCommon (last

 visited May 2, 2019) (James Cramer, FDOC# Y02665).

        2.     In the Amended Complaint, Cramer names Christopher Beiser, Dr. Page

 Armand Smith, and Dr. Jorge-Caraballo, and the Secretary of the Department of Corrections

 as Defendants in this suit. (Doc. 14 at 4-5.) Cramer brings this action pursuant to 42 U.S.C.

 § 1983, alleging that the above-named defendants were deliberately indifferent to his medical

 needs in violation of the Eighth Amendment between January 4, 2010, to February 19, 2010.

 (Id. at 6-26.) Specifically, Cramer alleges that the Eighth Amendment was violated with the

 administration of the drug Gentamicin. (Id.)

         3.     On March 6, 2014, Dr. Beiser filed a motion to dismiss, which Cramer

  responded to. (Docs. 31, 40.)

         4.     Defendants Smith and Jorge-Caraballo's, along with the Secretary of the

  Department of Corrections, filed a Motion to Dismiss. (Doc. 43)

         5.     Defendants’ Motions to dismiss were denied, except as to the Secretary of

  the Department of Corrections. (Doc. 61).

         6.     Defendants were ordered to answer and now file their Motion for summary
                                                2
Case 3:13-cv-00262-BJD-JRK Document 153 Filed 05/10/19 Page 3 of 25 PageID 1294




  judgment.

           7.        Plaintiff and Defendant Beiser filed a joint motion to dismiss which was

  granted. (Docs. 125, 128).

           8.        Plaintiff filed a complaint in the Southern District of Florida, wherein Plaintiff

  states that the Defendants explained to him the dangers of the drug Gentamicin. [Ex O

  p6-7.]         Also, in that complaint, plaintiff alleges that the Defendants did not take the

  precautions to prevent him from toxicity poisoning. [Id. At 8]



                                   Plaintiff’s Factual Allegations

           Plaintiff Cramer alleges in the Amended Complaint (Docs. 14) the following

  regarding the Defendants:

           9.        Cramer incurred complications as a result of surgery to remove a boil that

  required treatment with the antibiotic, Gentamicin, at the Reception and Medical Center of

  the FDOC in Lake Butler, Florida. (Doc. 14 at 6, 11-12.) The treatment with the antibiotic

  occurred from January 5, 2010, through February 25, 2010. (Id.)

           10.       Doctors Smith and Jorge-Caraballo were Dr. Beiser’s supervisors. (Id. at 11,

  20.) Dr. Beiser was a medical student at the time. (Id. at 8.)

           11.       Dr. Smith ordered blood tests to determine Cramer’s treatment regimen, and

  then determined that Gentamicin should be used intravenously to encourage Cramer’s

  healing process. (Doc. 14 at 11-12.)
                                                     3
Case 3:13-cv-00262-BJD-JRK Document 153 Filed 05/10/19 Page 4 of 25 PageID 1295




         12.     Dr. Smith initially oversaw Cramer’s progress for the first six days, and then

  supervised Dr. Beiser thereafter for at least 22 days. (Id. at 14-15.)

         13.     Dr. Jorge-Caraballo supervised Dr. Beiser for at least 17 days. (Id. at 20.)

         14.     Doctors Smith and Jorge-Caraballo knew of Cramer’s medical history, had

  notice of the potential complications associated with Gentamicin, should have tested Cramer

  for toxicity during the administration of the antibiotic, and should have more closely

  supervised Dr. Beiser to ensure that he tested Cramer for toxicity. (Id. at 13, 15-19, 21-23.)

         15.     Cramer alleges that, because of toxic poisoning, he was injured. (Id. at 23.)

         16.     Cramer’s claims that Smith and Jorge-Caraballo failed to properly train and/or

  supervise Beiser. (Id. at 7-8.)

         17.     Plaintiff claims his injuries are loss of balance, dizziness, loss of focus,

  confusion, motion sickness; loss of hearing; loss of equilibrium; aggravated kidney disease;

  anemia; and hallucinations. (Id. At 23).


         18.   Plaintiff seeks $500,000 in compensatory damages from each Defendant and

  $500,000 in punitive damages. (Id. At 24).



                                    DEFENDANTS’ ALLEGATIONS

        1.     Plaintiff was a 62-year old mail who was transported to RMC on January 4,

 2010, after failed treatment at Martin CI for a peri rectal abscess, Methicillin-resistant


                                                4
Case 3:13-cv-00262-BJD-JRK Document 153 Filed 05/10/19 Page 5 of 25 PageID 1296




 Staphylococcus Aureus (MRSA), a potentially deadly bacterial infection. [Exs. L. Deposition

 of Dr. Caraballo, p25-26,56; K, Deposition of Dr. Smith, p 36L10-25]

        2.      At the time of this incident, both Defendants were employed by the Florida

 Department of Corrections at Reception Medical Center (RMC), and Dr. Smith was the

 Executive Medical Director. [Exs. A, Declaration of Dr. Smith, Ex. B, Declaration of Dr.

 Caraballo].

        3.      Both Defendants were involved in Plaintiff’s medical care while he was at RMC

 from January 4, 2010 to February 19, 2010, 2010. [Id.]

        4.      Plaintiff presented with a previous history of diabetes, hypertension,

 hyperlipidemia, gerd, hearing loss and diabetic neuropathy. [Ex. C, Admission to RMC]

        5.      Plaintiff was treated daily and seen on a daily basis by medical practitioners,

 including student Beiser who reported to both Defendants Smith and Caraballo. [Exs. A. B]

        6.      Upon admission, labs were ordered, and broad-spectrum antibiotics were

 started, and on January 3, 2010, Plaintiff was started on Ampicillin and Gentamicin by Dr.

 Charles, the Emergency Room Doctor at RMC. [Ex. C, Authorization for Treatment, Ex. D,

 Medications]

        7.      The Plaintiff’s sugars were closely monitored through routine blood tests and

 he was examined daily by a medical practitioner. [Ex. G, Report of Expert, Dr. Sharma, Ex. ]

        8.      At the time, Defendants were involved in his treatment, they did not see him

 every day because he was being seen on a daily basis by the medical student Beiser. [Exs.


                                               5
Case 3:13-cv-00262-BJD-JRK Document 153 Filed 05/10/19 Page 6 of 25 PageID 1297




 A, B]

         9.     The complaints made by Plaintiff concerned symptoms that Plaintiff had

 suffered prior to being placed on Gentamicin, and the complaints were addressed. [Exs. G;

 I, Doctors’ Progress notes, N, Nurses’ Daily Progress Notes ]

         10.    When it was determined that the Gentamicin was affecting Plaintiff, it was

 stopped and Plaintiff was given IV fluids. Renal function was closely monitored through labs.

 [Exs. G, K, p31; L, p25, 26].

         11.    When inmate Cramer kidney function did not improve, he was transferred to

 outside hospital for specialist to monitor his kidney functions. [Ex. A; F, Discharge Summary

 from Memorial Hospital; K, p31; L, p, 49.]

         12.    At no time during the inmate's treatment did Defendants ignore any complaint

 or problem that Defendants were made aware of by either medical student Bieser or Plaintiff.

 [ Ex. A, B]

         13.    At no time, during his treatment were Defendants aware that Plaintiff's blood

  was not being tested for toxicity, until the decline in kidney functioning. [Ex. A,B]

         14.    Plaintiff’s BUN level returned to the range it was or had been prior to Plaintiff’s

  being placed on the Gentamicin. [Exs. F; J, Discharge from RMC, M, Plaintiff’s blood test

  results]




                                                 6
Case 3:13-cv-00262-BJD-JRK Document 153 Filed 05/10/19 Page 7 of 25 PageID 1298




    I.      STANDARD OF REVIEW

          The court shall grant summary judgment if the movant shows that there is no genuine

  dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

  Fed. R. Civ. P. 56(a). Thus, summary judgment is proper “after adequate time for discovery

  and upon motion, against a party who fails to make a showing sufficient to establish the

  existence of an element essential to that party's case, and on which that party will bear the

  burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106 S. Ct. 2548, 2552,

  91 L. Ed. 2d 265 (1986). The “party seeking summary judgment always bears the initial

  responsibility of informing the district court of the basis for its motion, and identifying those

  portions of ‘the pleadings, depositions, answers to interrogatories, and admissions on file,

  together with the affidavits, if any,’ which it believes demonstrate the absence of a genuine

  issue of material fact.” Celotex Corp., 477 U.S. at 323. The non-moving party must then

  show though affidavits or other Rule 56 evidence “that there is a genuine issue for trial” or

  “an absence of evidence to support the nonmoving party's case.” Celotex Corp., 106 S. Ct.

  at 2554; Beard v. Banks, 548 U.S. 521, 529, 126 S. Ct. 2572, 2578, 165 L. Ed. 2d 697

  (2006).

         An issue of fact is “material” if it could affect the outcome of the case. Hickson Corp.

  v. N. Crossarm Co., 357 F.3d 1256, 1259 (11th Cir. 2004) (citations omitted). Additionally,

  “the issue of fact must be ‘genuine’” and the non-moving party “must do more than simply

  show that there is some metaphysical doubt as to the material facts.” Matsushita Elec.


                                                 7
Case 3:13-cv-00262-BJD-JRK Document 153 Filed 05/10/19 Page 8 of 25 PageID 1299




  Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586, 106 S. Ct. 1348, 1356, 89 L. Ed. 2d

  538 (1986) (other citations omitted). “The mere existence of some factual dispute will not

  defeat summary judgment unless that factual dispute is material to an issue affecting the

  outcome of the case.” McCormick v. City of Fort Lauderdale, 333 F.3d 1234, 1243 (11th Cir.

  2003) (quoting Chapman v. AI Transp., 229 F.3d 1012, 1023 (11th Cir. 2000)).

         “[A]t the summary judgment stage the judge's function is not himself to weigh the

  evidence and determine the truth of the matter but to determine whether there is a

  genuine issue for trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249, 106 S. Ct.

  2505, 2511, 91 L. Ed. 2d 202 (1986). “[T]here is no issue for trial unless there is sufficient

  evidence favoring the nonmoving party for a jury to return a verdict for that party.”

  Anderson, 477 U.S. at 249 (noting that a “scintilla of evidence” is not enough to refer the

  matter to a jury). The Court must decide “whether the evidence presents a sufficient

  disagreement to require submission to a jury or whether it is so one-sided that one party

  must prevail as a matter of law.” Hickson Corp., 357 F.3d at 1260 (quoting Anderson,

  477 U.S. at 252). All “justifiable inferences” must be resolved in the light most favorable

  to the nonmoving party, Beard, 548 U.S. at 529 (noting the distinction “between evidence

  of disputed facts and disputed matters of professional judgment.”), but “only if there is a

  ‘genuine’ dispute as to those facts.” Scott v. Harris, 550 U.S. 372, 380, 127 S. Ct. 1769,

  167 L. Ed. 2d 686 (2007) (quoted in Ricci v. DeStefano, 557 U.S. 557, 586, 129 S. Ct.

  2658, 2677, 174 L. Ed. 2d 490 (2009)). “Where the record taken as a whole could not


                                                 8
Case 3:13-cv-00262-BJD-JRK Document 153 Filed 05/10/19 Page 9 of 25 PageID 1300




  lead a rational trier of fact to find for the nonmoving party, there is no ‘genuine issue for

  trial.’” Matsushita Elec. Indus. Co., 475 U.S. at 587 (other citation omitted). “Cross

  motions for summary judgment do not change the standard.” Latin Am. Music Co. v. The

  Archdiocese Of San Juan of Roman Catholic & Apostolic Church, 499 F.3d 32, 38 (1st

  Cir. 2007) (quoted in Ernie Haire Ford, Inc. v. Universal Underwriters Ins. Co., 541 F.

  Supp. 2d 1295, 1297 (M.D. Fla. 2008). “‘Cross motions for summary judgment are to be

  treated separately; the denial of one does not require the grant of another.’” Christian

  Heritage Acad. v. Oklahoma Secondary Sch. Activities Ass'n, 483 F.3d 1025, 1030 (10th

  Cir. 2007) (quoting Buell Cabinet Co. v. Sudduth, 608 F.2d 431, 433 (10th Cir. 1979))

  (quoted in Ernie Haire Ford, Inc., 541 F. Supp. 2d at 1297–98)).

 II.    Medical Deliberate indifference

        Plaintiff is currently 67 years of age and entered the custody of the Department of

 Corrections in 2000.    FDOC’s Offender Search page, ttp://www.dc.state.fl.us/AppCommon

 (last visited May 2, 2019) (James Cramer, FDOC# Y02665).           Plaintiff has been diagnosed

 with many health problems and with MRSA prior to Plaintiff being transferred to RMC in 2010.

 Plaintiff was on “intensive regimen, which included Gentamicin should be used intravenously

 to encourage Cramer’s healing process.        Plaintiff alleges that Doctors Smith and Jorge-

 Caraballo knew of his medical history, had notice of the potential complications associated

 with Gentamicin, should have tested Cramer for toxicity during the administration of the

 antibiotic, and should have more closely supervised Dr. Beiser to ensure that he tested


                                                 9
Case 3:13-cv-00262-BJD-JRK Document 153 Filed 05/10/19 Page 10 of 25 PageID 1301




  Cramer for toxicity. (Doc. 14 at 13, 15-19, 21-23.)

          The Eighth Amendment imposes an obligation on state governments “to provide

   minimally adequate medical care to those whom they are punishing by incarceration.”

   Harris v. Thigpen, 941 F.2d 1495, 1504 (11th Cir. 1991).        Deliberate indifference to a

   prisoner’s serious medical needs violates the Eighth Amendment's prohibition of cruel and

   unusual punishment. Estelle v. Gamble, 429 U.S. 97, 97 S. Ct. 285, 50 L. Ed. 2d 251

   (1976). “A serious medical need is ‘one that has been diagnosed by a physician as

   mandating treatment or one that is so obvious that even a lay person would easily recognize

   the necessity for a doctor's attention.’” Johnson v. McNeil, 278 F. App'x 866, 870 (11th Cir.

   2008) (citing Hill v. Dekalb Reg'l Youth Det. Ctr., 40 F.3d 1176, 1187 (11th Cir. 1994)).

   Alternatively, “a serious medical need is determined by whether a delay in treating the need

   worsens the condition” or “if left unattended, poses a substantial risk of serious harm.”

   Mann v. Taser Int'l, Inc., 588 F.3d 1291, 1307 (11th Cir. 2009) (citing Hill, 40 F.3d at 1188–

   89, and Farrow v. West, 320 F.3d 1235, 1243 (11th Cir. 2003)).

         After showing a serious medical need, a “prisoner must prove three facts: (1)

   subjective knowledge of a risk of serious harm; (2) disregard of that risk; and (3) by conduct

   that is more than mere negligence.” Brown v. Johnson, 387 F.3d 1344, 1351 (11th Cir. 2004)

   (citing McElligott v. Foley, 182 F.3d 1248, 1255 (11th Cir. 1999)); see also Melton v. Abston,

   841 F.3d 1207, 1223 (11th Cir. 2016) (noting that “[a] defendant who unreasonably fails to

   respond or refuses to treat an inmate's need for medical care or one who delays necessary


                                                10
Case 3:13-cv-00262-BJD-JRK Document 153 Filed 05/10/19 Page 11 of 25 PageID 1302




   treatment without explanation or for non-medical reasons may also exhibit deliberate

   indifference.”).

         “[W]hen the need for medical treatment is obvious, medical care that is so
         cursory as to amount to no treatment at all may constitute deliberate
         indifference.” Adams v. Poag, 61 F.3d 1537, 1544 (11th Cir. 1995). In either
         situation, the need must be “one that, if left unattended, poses a substantial risk
         of serious harm.” Farrow v. West, 320 F.3d 1235, 1245 (internal quotations and
         citations omitted). “The plaintiff must prove that the defendant ‘actually knew’ of
         the risk[ ]‘[p]roof that the defendant should have perceived the risk, but did not, is
         insufficient.’ ”

  Kruse v. Williams, 592 F. App'x 848, 856 (11th Cir. 2014) (citation omitted) (brackets in

  original). Additionally, an official “who actually knew of a substantial risk to inmate health

  or safety may be found free from liability if they responded reasonably to the risk, even if

  the harm ultimately was not averted.” Farmer v. Brennan, 511 U.S. 825, 844, 114 S. Ct.

  1970, 128 L. Ed. 2d 811 (1994). Third, a distinction must be made between deliberate

  indifference and gross negligence. See McElligott, 182 F.3d at 1255

         Conduct that is more than mere [gross] negligence includes:
         (1) knowledge of a serious medical need and a failure or refusal to provide
         (2)    care; (2) delaying treatment for non-medical reasons; (3) grossly
         inadequate care; (4) a decision to take an easier but less efficacious course of
         treatment; or (5) medical care that is so cursory as to amount to no treatment at
         all.


  McKeithen v. Jackson, 606 F. App'x 937, 939 (11th Cir. 2015) (citing McElligott, 182

  F.3d at 1255), cert. denied, 136 S. Ct. 802, 193 (2016).

         Plaintiff alleges that his Eighth Amendment right was violated by the delay in

  providing blood tests to monitor his blood for toxicity and by the administration of the drug

  Gentamicin. (Doc. 14 at 6-26).




                                                11
Case 3:13-cv-00262-BJD-JRK Document 153 Filed 05/10/19 Page 12 of 25 PageID 1303




         A. The administration of the Gentamicin

          Plaintiff was treated with the antibiotic from January 3, 2010, through February 19,

  2010. (Id.)    The emergency room doctor placed Plaintiff on the Gentamicin. [Ex. C]. The

  Gentamicin was in the standard of care, it was a drug recommended for the treatment of the

  both bacteria in present Plaintiff, MRSA and (Kliesiella) pneumonia. [Ex. H, Ex. K p22; L p39]

  Plaintiff’s deadly bacteria had not previously responded to treatment, which is why Plaintiff

  was admitted to RMC. [Ex. C ] Gentamicin is used to treat certain serious infections that are

  caused by bacteria such MSRA and according to the Defendants, Gentamicin was

  recommended for treatment of both the MRSA and the other bacteria present. [Exs. H; Ex. K,

  p22, Ex. L., p39]. Plaintiff’s initial dosage was 120, on January 3, 2010, but it was later

  reduced to 80 mg at RMC. [Ex. D, p5]. The 80 milligrams dosage is a common dosage for

  someone receiving the drug. [Ex. K, p14]. The determining factor regarding the amount of

  the dosage is that if you are treating with the drug, that dosage has to be given.[Id.] Plaintiff

  filed a complaint and stated that the dangers of the drug were explained to him. [Ex. O, p7)

         Plaintiff’s complaints during treatment did not provide Defendants with notice of toxicity

  because they were not solely indicative of gentamicin toxicity.           [Exs. H; Ex. K,p26;

  Deposition of Dr. Caraballo p39] . Plaintiff’s complaints were as follows:

         On January 5, 2010, Plaintiff complained of pain in his buttocks which had been

  present since before Christmas. [Ex. E, Doctor’s progress notes, p9, entry dated 1/5/2010];

  January 6, he complained of rectal pain; [Id., entry dated 1/6/2010]; January 7, 2010, Plaintiff


                                                 12
Case 3:13-cv-00262-BJD-JRK Document 153 Filed 05/10/19 Page 13 of 25 PageID 1304




  complained of constipation, and was given Colace, [Id., entry dated 1/7/10]; On January 8,

  Plaintiff complained on constipation, and pain in his rectum, and was given Ibuprofen for pain

  and Colace, [Id., entry dated 1/8/2010]; On January 9, and 10, 2010, Plaintiff’s was without

  complaint and his vital signs were stable. [Id. at 10, entries dated 1/9/2010, 1/10/2010]; On

  January 11, Plaintiff stated that he was feeling better and that he had bowel movements. [Id.

  at 10, entry dated 1/11/2010].

          On January 22, 2010, Plaintiff complained of a loss of appetite the night before, but

  stated that it had returned. [Id. at 16, entry dated 1/22/2010]. On the weekend of January 23,

  2010, Plaintiff complained of nausea and vomiting, and on January 25, 2010, in response to

  that complaint, the drug Ceftazidime was changed to Ceftriaxone. [Id. at 16-17, entries dated

  1 /23/2010, and 1/25/2010]. On January 31, 2010, Plaintiff complained of Heartburn and was

  proscribed zantac. [Id. At 19, entry dated 1/31/2010]. Plaintiff had no new complaints on

  January 12, 13, 14, 15, 19, 20, 21, 24, 26, 27, 28, 30, 2010. [Id. at 12-18, entry dated same

  as date of examination.] On January 16, 17, 18, 2010, Plaintiff was without complaint and

  his vital signs were stable. [Id. at 13-14, entry dated same as date of examination.] On

  February 1, 2010, Plaintiff was seen and it was noted that he complained of heartburn over

  the weekend and that his wound showed little improvement. The doctor talked to Plaintiff

  about a surgery consult but Plaintiff stated he wanted to try medical therapy for two weeks.

  [Id. at 17, entry dated 2/1/2010].

         Plaintiff had no new complaints on February 2, 3, 4, 5, 6, 7, 9, 2010. [Id. at 20-23,


                                               13
Case 3:13-cv-00262-BJD-JRK Document 153 Filed 05/10/19 Page 14 of 25 PageID 1305




  entry dated same date as examination.] On February 8, 2010, Plaintiff complained of

  dizziness and nausea, and was proscribed Avandia and motrin. [Id. at 12, entry dated

  2/8/2010] On February 10, 2010, Plaintiff complained of dizziness and nausea, tests were

  ordered CBC, BMP, and Plaintiff was given fluids. [Id. at 24, entry dated 2/10/10].         On

  February 11, 2010, Plaintiff reported that he no longer felt dizzy and nausea. [Id., entry

  dated 2/11/2010]. On February 12, 2010, Plaintiff reported that he no longer felt dizzy and

  was not nauseous. [Id. at 25, entry dated 2/12/2010]. Plaintiff had no new complaints on

  February 13, 14, 15, 16, 17, 18, 2010, [Id. at 25- 28 entry dated same date as examination.]

  On February 19, 2019, Plaintiff was transported to Memorial Hospital in Jacksonville, Florida.

  [Ex. N, p102].

         During that time, Plaintiff’s sugars were closely monitored through routine blood tests,

  and he was examined daily by a medical practitioner. [Exs. I, Doctors Progress Notes, N,

  Nurses Progress notes from January 3, 2010, through February 19, 2010]. Other antibiotics

  were available for prescription including ampicillin, ceftazidime, ceftriaxone, and cefalexin.

  [Ex. D, List of Daily Medications] Plaintiff was prescribed other drugs during the course of

  treatment; such as Ampicillian which was started on January 3, 2010, the same day as

  Gentamicin. [Id.]

         Plaintiff was placed on Gentamicin to treat a seriously deadly bacterial infection,

  MRSA; and if Plaintiff had not been treated for the infection, he would have become septic

  and died. [Ex. K, p36 L 10- 25] The side effects of the drug were explained to Plaintiff. Ex. O,


                                                14
Case 3:13-cv-00262-BJD-JRK Document 153 Filed 05/10/19 Page 15 of 25 PageID 1306




  p7] Plaintiff refused surgery, and Plaintiff needed a strong antibiotic to treat MRSA. [Id. at 17,

  entry dated 2/1/2010]. The antibiotic was effective because Plaintiff survived the infection.

  The antibiotic was a drug recommended for treatment of both bacteria present in Plaintiff.

  [Ex. H; Ex. K, p22, Ex. L., p39]. According to Defendants, all other medications in the same

  class as the one chosen for Plaintiff, have the same toxicities. [Ex. K Deposition of Defendant

  Smith, p21-22]. Plaintiff cannot prove a claim for deliberate indifference because a doctor's

  choice of treatment is generally, as with the facts herein, a matter of medical judgment. Wright

  v. Langford, 562 F. App'x 769, 779 (11th Cir. 2014) (citing Estelle, 429 U.S. at 107.).

         B. Failure to test for toxicity

          On the days, Plaintiff made complaints, the complaints were addressed.               On

  January 25, 2010, Plaintiff complained of vomiting over the weekend, and in response to

  that the drug, Ceftazidime was changed to Ceftriaxone.[ Ex, I p17]. On February 10, 2010:

  due to nausea and vomiting, lab tests were ordered (CBC and BMP). [ Ex, I p24]. February

  11, 2010: nausea and vomiting were resolved and labs revealed the following: WBC 3.8,

  H&H 9.4 and 27.9, PLT 235, NA 139, K 4.8, BUN 35, CRT 2.8, CL 107, BICARB 28. [ Ex, I

  p24]. This is an increase in his renal function from his baseline. This was recognized and

  addressed by the physicians in their actions the next day. February 12, 2010: The

  Gentamicin was stopped and the patient was given IV fluids. Renal function was closely

  monitored through labs. [ Ex, I p24] Labs on this day showed that the CRT at 2.9, which is

  not a significant change from the previous day. [ Ex, p3] February 15, 2010: patient declined


                                                 15
Case 3:13-cv-00262-BJD-JRK Document 153 Filed 05/10/19 Page 16 of 25 PageID 1307




  IV fluids despite the importance of these being discussed with him. [ Ex, I p26] . The wound

  was not doing as well as previously. February 17, 2010: labs were monitored and the CRT

  improved to 2.3. [ Ex. I, p27] February 19, 2010: patient developed left lower quadrant pain

  and was transferred to outside hospital due to unavailable CT. Patient’s CRT continued to

  improve further to 1.72 per new blood test. [ Ex, M p102].

         Plaintiff alleges that Defendants knew of his medical history, had notice of the potential

  complications associated with Gentamicin, and should have tested him for toxicity during the

  administration of the antibiotic. It should be noted that Defendants were treating Plaintiff for

  life threatening bacteria, and the choice of the antibiotic Plaintiff was treated with was a matter

  of the doctor’s decision to save Plaintiff’s life. A decision was made to use a strong antibiotic,

  and Plaintiff was informed. During treatment, Plaintiff made complaints, but those complaints

  were not solely indicative of toxicity, and Plaintiff had experienced the symptoms of dizziness,

  weakness, and loss of hearing prior to admission to RMC. [Ex. K, p46; Ex. L, p23:39]

  Secondly, Plaintiff responded to the treatment administered in response to the complaints up

  to the point the test were ordered. When Plaintiff did not respond or made a complaint that

  alerted Defendants to the over sight, action was taken immediately. Prior to that, during the

  course of Plaintiff’s treatment, Defendants failed to make the connection that Plaintiff was not

  being tested for toxicity. [Exs. A,B]

                 [A] complaint that a physician has been negligent in diagnosing or treating
                 medical condition does not state a valid claim of medical mistreatment under
                 the Eighth Amendment. Medical malpractice does not become a constitutional
                 violation merely because the victim is a prisoner. In order to state a

                                                  16
Case 3:13-cv-00262-BJD-JRK Document 153 Filed 05/10/19 Page 17 of 25 PageID 1308




                 cognizable claim, a prisoner must allege acts or omissions sufficiently harmful
                 to evidence deliberate indifference to serious medical needs. It is only such
                 indifference that can offend “evolving standards of decency” in violation of the
                 Eighth Amendment.


  Estelle, 429 U.S. at 106.


         Since Defendants did not make the connection that Plaintiff’s blood was not being

  tested for toxicity, Plaintiff cannot prove deliberate indifference. “There is no liability for ‘an

  official's failure to alleviate a significant risk that he should have perceived but did not . . . .’”

  Cottrell v. Caldwell, 85 F.3d 1480, 1491 (11th Cir. 1996) (quoting Farmer, 511 U.S. at 838);

  see Haley v. Gross, 86 F.3d 630, 641 (7th Cir. 1996) (holding that “negligence on the part of

  an official does not violate the Constitution, and it is not enough that he or she should have

  known of a risk”).


          The Court appointed experts opined that the failing to test Plaintiff’s blood for toxicity,

  while Plaintiff’s blood was never the less being tested, was deliberate indifference. Defendants

  submit that at best this might have been negligence. The omission was not intentional or more

  than gross negligence, but was in oversight committed in the efforts to save Plaintiff’s life. The

  Court appointed experts’ testimony that this is a breach of the standard of care, is rebutted by

  the testimony of Defendants’ Expert that stated that the oversight was not a breach of the




                                                   17
Case 3:13-cv-00262-BJD-JRK Document 153 Filed 05/10/19 Page 18 of 25 PageID 1309




  standard of care. Ex. G1

             Moreover, Plaintiff’s expert testimony is only relevant to the objective issue of deliberate

  indifference. Campbell v. Sikes, 169 F.3d 1353, 1371 (11th Cir. 1999)(Stressing that under

  Farmer, “the official's conduct is judged by what he actually knew, not by what a reasonable

  person in his shoes would have known.”) There is no evidence that Defendants knew that

  Plaintiff was not being tested for toxicity, because when it was thought to be a problem, the

  test were ordered, and Plaintiff was taken off the drug. This is an issue of whether Defendants

  committed medical malpractice and not deliberate indifference. This drug was given to Plaintiff

  despite the risks involved, and according to Plaintiff in his first complaint filed about this case,

  these risks were explained to him. [ Ex. O, p7) Plaintiff proceeded with the treatment to save

  his life. There is nothing in the record demonstrating that Defendants’ knew that Plaintiff was

  not being tested and refused to test him or that Plaintiff’s blood was not tested to save money.

  Therefore, this claim of deliberate indifference should be dismissed on summary judgment.

      III.   Failure to train or supervisor

             Plaintiff seeks to impose supervisory liability against Defendants based on the failure

  to adequately supervise Defendant Beiser. A supervisory official is not liable under § 1983

  for failure to train unless: (1) his failure to train amounts to deliberate indifference of the rights

  of persons his subordinates come into contact with; and (2) the failure has actually caused


  1
   “[A] District court may consider a hearsay statement in passing on motion for summary judgment if the
  statement could be reduced to admissible evidence at trial or reduced to admissible form.” Jones v. UPS
  Ground Freight, 682 F.3d 1283, 1293–94 (11th Cir. 2012)


                                                     18
Case 3:13-cv-00262-BJD-JRK Document 153 Filed 05/10/19 Page 19 of 25 PageID 1310




  the injury of which the plaintiff complains. See Keith v. DeKalb Cty., Georgia, 749 F.3d 1034,

  1052–53 (11th Cir. 2014). Thus, Plaintiff must demonstrate that Defendants had actual or

  constructive notice that a particular omission in their training program caused Beiser to violate

  his constitutional rights and, despite that notice, chose to retain the deficient training program.

  Id. at 1052. To establish that a supervisor had actual or constructive notice of the deficiency

  of training, a pattern of similar constitutional violations by untrained employees is necessary.

  Id. at 1053.

         Plaintiff has not and cannot make this showing because Defendant Beiser has been

  dismissed from this case, and there will not be a ruling that he violated Plaintiff’s constitutional

  rights. Even assuming that a training program was deficient and even if that failure to

  adequately train or supervise did cause Plaintiff an injury, again, Beiser has been dismissed

  from this case and therefore, there will be no ruling on a constitutional violation against Beiser,

  in order to hold Defendants liable as supervisors. Additionally, there is no evidence that

  Defendants had actual or constructive notice of the deficiency of the training. There is no

  evidence that any other inmate had suffered any harm as a result of not being tested for

  toxicity. Therefore, the single incident involving Plaintiff cannot be termed the result of “a

  pattern of similar constitutional violations.” See id. Thus, Plaintiff cannot establish a

  constitutional violation grounded in the failure to train or supervise personnel.




                                                  19
Case 3:13-cv-00262-BJD-JRK Document 153 Filed 05/10/19 Page 20 of 25 PageID 1311




  IV.    PLAINTIFF’S INJURIES

         Plaintiff claims his injuries are loss of balance, dizziness, loss of focus, confusion,

  motion sickness; loss of hearing; loss of equilibrium; aggravated kidney disease; anemia;

  and hallucinations. (Doc. 14 at 23). In Ex. O, Plaintiff alleged that his injuries were loss of

  hearing and equilibrium, anemia, and renal dysfunction. (Ex. O, p22 ]. These injuries are all

  injuries that Plaintiff experienced prior to being placed on the Gentamicin, See [Exs. E, M,p1-

  2] or injuries unrelated to Gentamicin. [Ex. G]. Moreover, Plaintiff’s BUN and creatine levels

  returned to roughly the same levels they were prior to the administration of Gentamicin.

  [Exs. G; M] .

        No federal civil action may be brought by a prisoner confined in a jail, prison, or other

  correctional facility, for mental or emotional injury suffered while in custody without a prior

  showing of physical injury.” 42 U.S.C. § 1997e(e). The Eleventh Circuit is in accord that,

  under 42 U.S.C. § 1997e(e), compensatory and punitive damages are unavailable, absent

  physical injury. See Al-Amin v. Smith, 637 F.3d 1192, 1199 (11th Cir. 2011) (stating that the

  law of the Eleventh Circuit is “unmistakably” that 42 U.S.C.A. § 1997e(e) precludes the

  recovery of punitive damages in the absence of the requisite physical injury); Smith v. Allen,

  502 F.3d 1255, 1271 (11th Cir. 2007), abrogated by Sossamon v. Texas, 563 U.S. 277, 131

  S. Ct. 1651, 179 L. Ed. 2d 700 (2011) (stating that 42 U.S.C.A. § 1997e(e) precludes an

  inmate’s claims for compensatory and punitive damages without a prior showing of physical

  injury); Slicker v. Jackson, 215 F.3d 1225, 1229 (11th Cir. 2000) (“compensatory damages

                                                20
Case 3:13-cv-00262-BJD-JRK Document 153 Filed 05/10/19 Page 21 of 25 PageID 1312




  under § 1983 may be awarded only based on actual injuries caused by the defendant and

  cannot be presumed or based on the abstract value of the constitutional rights that the

  defendant violated”). The physical injury requirement applies to all federal claims, including

  constitutional claims. Harris v. Garner, 216 F.3d 970, 984–85 (11th Cir. 2000).

         Because Plaintiff’s alleged injuries are injuries Plaintiff suffered prior to being place

  on Gentamicin or injuries unrelated to the drug, Plaintiff’s claims for compensatory and

  punitive damages must be dismissed on summary judgment.

  V.       DEFENDANTS ARE ENTITLED TO QUALIFIED IMMUNITY

          Defendants assert that they are entitled to qualified immunity.            Qualified

   immunity protects government officials “from liability for civil damages insofar as their

   conduct does not violate clearly established statutory or constitutional rights of which a

   reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818, 102

   S.Ct. 2727, 73 L.Ed.2d 396 (1982). To receive qualified immunity, a government official

   “must first prove that he was acting within the scope of his discretionary authority when

   the allegedly wrongful acts occurred.” Howard v. Wilkinson, 305 F. Supp. 3d 1327, 1337

   (M.D. Fla. 2018) (citing Lee v. Ferraro, 284 F.3d 1188, 1194 (11th Cir. 2002)).

          “Once the defendant establishes that he was acting within his discretionary
         authority, the burden shifts to the plaintiff to show that qualified immunity is not
         appropriate.” Lee, 284 F.3d at 1194. Plaintiff has to show that there is a
         constitutional violation. Pearson v. Callahan, 555 U.S. 223, 232, 129 S.Ct. 808,
         172 L.Ed.2d 565 (2009); Beshers v. Harrison, 495 F.3d 1260, 1265 (11th Cir.
         2007). Second, the plaintiff must allege that the constitutional right was “clearly
         established” at the time of the alleged misconduct. Pearson, 555 U.S. at 232,
         129 S.Ct. 808. Because qualified immunity provides a complete defense from

                                                 21
Case 3:13-cv-00262-BJD-JRK Document 153 Filed 05/10/19 Page 22 of 25 PageID 1313




         suit, “courts should ascertain the validity of a qualified immunity defense as early
         in the lawsuit as possible.” Gilmore v. Hodges, 738 F.3d 266, 272 (11th Cir.
         2013).


   Howard, 305 F. Supp. 3d at 1337.

         Defendants were acting within the scope of their discretionary authority as FDOC

   health care providers. Plaintiff cannot prove a violation of his constitutional right and

   there is no way for Defendants to have known that prescribing Plaintiff Gentamicin in

   an effort to save his life, and not knowing that Plaintiff’s blood was not being tested for

   toxicity was a violation of his constitutional rights. Therefore, the Defendants are entitled

   to qualified immunity and summary judgment should be granted in their favor.



                                                      Respectfully submitted,

                                                      ASHLEY MOODY
                                                      ATTORNEY GENERAL

                                                      /S/Shirley Wilson Durham
                                                      Shirley Wilson Durham
                                                      Senior Assistant Attorney General
                                                      Florida Bar No. 0993204
                                                      Office of the Attorney General
                                                      The Capitol PL-01
                                                      Tallahassee, Florida 32399-1050
                                                      Telephone: (904) 348-2724 x216
                                                      Facsimile: (904) 858-6983
                                                      Shirley.durham@myfloridalegal.com




                                                 22
Case 3:13-cv-00262-BJD-JRK Document 153 Filed 05/10/19 Page 23 of 25 PageID 1314




                                CERTIFICATE OF SERVICE


               This is to certify that a true and correct copy of this Motion for Summary

  Judgment has been furnished by US Mail this 10th day of May 2019 to:


  Jeffrey H. Klink, P.A.
  8916 South Mobley RD
  Tampa, FL 33626-1509

                                                          /S/Shirley Wilson Durham
                                                          Shirley Wilson Durham
                                                          Senior Assistant Attorney General




                                              23
Case 3:13-cv-00262-BJD-JRK Document 153 Filed 05/10/19 Page 24 of 25 PageID 1315




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION


   JAMES MELVIN CRAMER,
        Plaintiff,

   v.                                               Case No.: 3:13-cv-262-BJD-JRK
   DR. PAGE A. SMITH &
   Dr. J. JORGE-CARABALLO,
           Defendants.
                                               /


                                     INDEX TO EXHIBITS



  1. Ex A. Declaration of Defendant Smith
  2. Ex. B Declaration of Defendant Caraballo
  3. Ex. C RMC Admission
  4. EX. D List of Medications
  5. Ex. E Hearing Loss Medical Records
  6. Ex. F Memorial Hospital Discharge Records
  7. Ex. G Dr. Sharma’s Expert Report
  8. Ex. H List of Available Drugs
  9. Ex I   Doctors Progress Notes
  10.Ex. J RMC Admission and Discharge on 2/24/10
  11. Ex. K Deposition of Defendant Smith
  12.Ex. L Deposition of Defendant Caraballo
  13.Ex M BUN TEST

                                            24
Case 3:13-cv-00262-BJD-JRK Document 153 Filed 05/10/19 Page 25 of 25 PageID 1316




  14.Ex. N Nurses Daily Notes
  15.Ex. O District of Southern Florida Complaint
  16.Ex. P Florida Department of Corrections’ Health Information Transfer /Arrival Summary


                                                      Respectfully submitted,

                                                      ASHLEY MOODY
                                                      ATTORNEY GENERAL

                                                      /S/Shirley Wilson Durham
                                                      Shirley Wilson Durham
                                                      Senior Assistant Attorney General
                                                      Florida Bar No. 0993204
                                                      Office of the Attorney General
                                                      The Capitol PL-01
                                                      Tallahassee, Florida 32399-1050
                                                      Telephone: (904) 348-2724 x216
                                                      Facsimile: (904) 858-6983
                                                      Shirley.durham@myfloridalegal.com



                                     CERTIFICATE OF SERVICE


                This is to certify that a true and correct copy of this Index to Exhibits has been

  furnished by US Mail this 3rd day of May 2019 to:


  Jeffrey H. Klink, P.A.
  8916 South Mobley RD
  Tampa, FL 33626-1509

                                                            /S/Shirley Wilson Durham
                                                            Shirley Wilson Durham
                                                            Senior Assistant Attorney General

                                                25
